ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s AFCP 2.0 Request with Amendments and Remarks filed on 05/17/2022. As filed by Applicant: Claims 1-10 are pending. Claim 1 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/05/2022 was filed after the mailing date of the Final Rejection on 03/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the examiner. An initialed copy is attached.


Response to Arguments
4.	Applicant’s arguments, filed 05/17/2022, with respect to the rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0275661 A1), in view of Akiike (US 2016/0013465 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Tatsuya Sawada on 06/01/2022.
The application has been amended as follows: 
Claim 1, line 4, change “and an other monomer unit,” to “and less than 10 mass% of other monomer units,”
Claim 1, lines 6-8, change “and not more than 50,000, and a fractional content of the other monomer unit in the water-soluble polymer is less than 10 mass%.” to “and not more than 50,000.” [Note: This deletes all text in lines 7-8].


Allowable Subject Matter
6.	Claims 1-10 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related references, Kim (US 2006/0275661 A1) and Akiike (US 2016/0013465 A1), already of record, for the detailed reasons presented in Applicant’s Remarks filed on 05/17/2022.
In agreement with Applicant’s arguments, the prior art does not disclose or reasonably suggest a binder composition comprising a water-soluble polymer that includes a nitrile group-containing monomer unit, an ethylenically unsaturated carboxylic acid monomer unit and less than 10 mass% of any other monomer units, as required by independent claim 1. Emphasis added by the Examiner.
There would have been no motivation to one of ordinary skill in the art based upon the disclosures of Kim and/or Akiike to arrive at the claimed binder composition as a whole with its required combination of features, novel elements of which are its water-soluble polymer having a weight average molecular weight of 1,000 to 50,000 and containing 90 mass% or more of two specific monomer units: one a nitrile group-containing monomer unit and the other an ethylenically unsaturated carboxylic acid monomer unit (see the specification at para. 0025 & 0027 for examples of each monomer unit). Note that “less than 10 mass% of other monomer units” recited in claim 1 requires, by basic math, “90 mass% or more” of these two monomer units.
One of ordinary skill in the art would not find the instantly claimed composition limitations to be obvious variants of the prior art teachings and other known binder compositions for electrochemical device electrodes. In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 1, 2022